Smith, C. J.
(dissenting).
I am of the opinion that:
1. The evidence of certain jurors as to the purchase and reading by one or more of their fellows of a newspaper containing an article derogatory to the appellant was incompetent, and the court below committed no error in disregarding it. This court’s predecessor, the High Court of Errors and Appeals, so held in Nelms v. State, 13 Smedes & M. 500, 53 Am. Dec. 94, wherein Chief Justice Sharkey as its organ said:
“The general rule is that a juror shall not be allowed to impeach the verdict by disclosing his own misconduct. . . . or that of his fellows.”
And in Shaw v. State, 79 Miss. 577, 31 So. 209, the case relied on, in the opinion in chief, it was expressly held that—“Jurors may not be heard to impeach their verdict by showing their own misconduct, or what took place in their private room.”
The evidence of jurors here held to be competent discloses, not only misconduct “of their fellows,” but also “what took place in their private room.”
2. The court below committed no error in declining to force the district attorney to turn over to counsel for the appellant the transcribed stenographic notes of the appellant’s alleged confession. This transcript had not been approved by the, appellant, was not used by any witness in order to refresh his recollection of the confession, and could not have been introduced as evidence of the confession.
3. Conceding the admissibility of the evidence of the deceased’s habit of carrying a concealed weapon, but-*746■which I very seriously doubt, it could have been of no value to the appellant here. Such evidence is of value in a case where the deceased was killed because of a hostile demonstration made by him which, when viewed in the light of his habit of carrying a concealed weapon, justified his slayer in thinking, the deceased was armed and therefore his life was in danger. But here, according to the evidence both for the state and the appellant, the deceased’s pistol was in plain view, and his ability to carry out the hostile demonstration which the appellant claims he made needed no confirmation.
The judgment of the court below should be affirmed.
Holden, J., concurs in this dissent.